Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This patent application is a 35 U.S.C. §371 National Stage of International Application No. PCT/US16/62260, filed on November 16, 2016, which claims the benefit of U.S. Application Serial No. 62/261,131, filed on November 30, 2015 and U.S. Application Serial No. 62/255,933, filed on November 16, 2015. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 2nd, 2019 is in compliance with the provisions of 37 CFR 1.97, except that NPL entry 245 shows a corrupted date. Accordingly, the list of cited reference(s) were considered by the examiner.

Claim Status
Claims 1-11 and 18-26 are pending. 
Claims 12-17 and 27-32 are cancelled.
Claims 1-11 and 18-26 have been examined.
Claims 1-11 and 18-26 are rejected.
Claims 1 and 22 are objected to.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code in p. 11, line 21. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings filed May 16, 2018 have been accepted.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:
	For claims 1 and 22, steps (t)-(u), in the recited “group consisting of said Ratio 1 value, said Ratio 2 value, said Ratio 2 value, said Ratio 4 value...,” each step has duplicate instances of “said Ratio 2 value” and no recitation of a "Ratio 3 value." 
Appropriate correction is required.
In claims 1 and 22, in the preamble, to improve readability, an amendment such as "a genetic region of interest of a test sample," adding the label "test," would help to better distinguish this claim element from the later recited "a set of training samples" (e.g. claim 1, step a). Any equivalent amendment also may suffice.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 18-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate. With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made. However equivalent amendments also would be acceptable.

In independent claim 1, step (b), the recited “said genetic region is comparable to said comparison region,” and “each of said plurality of sub-regions of said genetic region is comparable to one of said plurality of sub-regions of said comparison region” render the claim indefinite because the term “comparable” is a term of relative or vague degree or form of association, neither defined in the specification (e.g. p. 12, lines 20-29; p. 14, lines 8-11) nor having a well-known and particular definition in the art (MPEP 2173.05(b)). It is unclear whether the term, "comparable," should be interpreted simply and broadly as requiring any amenability to comparison, for example as any two text strings might be comparable, in contrast to the lack of any such "comparability" between a text string and for example a fluorescence image; or whether the term should be interpreted as further narrowing the claim by requiring more regarding comparability in the form of some particularly shared genetic property, such as for example shared sequence components or shared or in some way corresponding "sub-regions," making the "comparable" elements more particularly amenable to comparison in some genetic sense; this rejection might be overcome by amending in accordance with this interpretation or equivalently. More generally, this rejection might be overcome by amending to clarify the intended scenarios regarding relationships between the "genetic region" and the "comparison region," including the various scenarios as to relationships among "sub-regions" of each "region" and, critically, what would be the intended meaning of "comparable" in such various scenarios. The presently recited "comparable" and "duplication, multiplication, or deletion" do not clearly resolve interpretation of "comparable." Claim 22 is rejected similarly.

In Claim 1, in or after step (t), the optionality of the "wherein at least three..." clause is unclear at least because the relationship is unclear between this clause and the preceding "optionally" of step (t), such that unclear optionality or conditionality result. MPEP 2111.04 and 2173.05(h).II pertain. This rejection might be overcome by amending to clarify that this "wherein" clause: is not part of step (t), is not subject to the "optionally" of that step, and instead is a required step, in which case it might be better if the recitation of this clause where explicitly recited as a lettered step rather than being recited within a "wherein" clause. Relatedly, readability of the claim also would be improved if, the "optionally" language of steps (c) through (t) were preceded by recitation of the intended selection among these steps, rather than only reciting the selection aspect of the claim at the end of the claim. Thus, overall, the presently implicit step of selection in the "wherein at least three..." clause might best be recited as a lettered and explicit "selecting" step, not in a "wherein" clause and preceding the optional steps (c) through (t). For present examination, it is assumed that an amendment will be entered implementing the above suggestions or equivalents. Claim 22 is rejected similarly. 

Claim 1 recites "wherein at least three sets of optional steps selected from the group consisting of said steps (c)-(d), (e)-(g), (h)-(j), (k)-(m), (n)-(p), (q), (r), (s), and (t)" in which it is insufficiently clear what are the required relationships between the recited "group," "sets," "steps" and associated punctuation. Explicitly the claim presently recites "said steps (c)-(d), (e)-(g)..." which, strictly speaking, is not simply a listing of "steps" as recited. Rather, this is or appears to be a listing of "sets" of "step."  This inconsistency renders the claim indefinite. If appropriate, this rejection might be overcome by amending to, for example "wherein at least three sets of are selected from the group of sets of steps consisting of sets and the selected sets are performed to obtain at least the three training set ratio values corresponding to the selected sets ;" in which only one selection is recited, the selection of the sets, and in which the recitation of the "group" of ratio values is deleted because that recitation is redundant with the selection of the sets and the obtaining and instantiation of each particular ratio value already recited in the final step of each set. Step (u) also should be amended correspondingly and to remove redundancy, there being no need, for example, to repeat "selected from said group consisting of said Ratio..." With respect to distinguishing the prior art, it is important to be clear as to exactly how many distinct selections are required to be performed. For present examination, it is assumed that an amendment will be entered implementing the above suggestions or equivalents. Claims 18-21 are rejected similarly.

In Claim 1, the recited “plurality of sub-regions” is indefinite because the recited “wherein at least three sets of optional steps selected from [sets of] steps (c)-(d), (e)-(g), (h)-(j), (k)-(m), (n)-(p), (q), (r), (s), and (t)” to obtain ratio values exclude sets of steps (h)-(j), (n)-(p), (r), and (t) if there are exactly two sub-regions for both the genetic and comparison regions. Further, if the genetic and comparison regions each have three sub-regions, the selections of sets of steps (e)-(g), (q), and (r) do not exclude a potential duplicate calculation in (h)-(j) for the genetic region and the equivalent ratio value calculation sets of steps for the comparison region (steps (k)-(m), (n)-(p), (s), (t)). This rejection might be overcome by amending to clarify that sets of steps selected must be commensurate with the number of sub-regions of the genetic region and comparison region and must exclude all possibility of sets of steps performing identical calculations. For present examination, it is assumed that an amendment will be entered implementing the above suggestions or equivalents. Claims 18-21 are rejected similarly.

In Claim 1, any required relationships between the "sample" (preamble and (u)), the "set of training samples” ((a)-(b) and the steps (c) - (t) are unclear, and consequently, step (v) as well because it directly follows from (u). The "comparing" in step (v) implies the sample is a test or unknown sample that is compared with the training set, however, steps (c)-(t) are process steps in reference to the obtained sets of training samples in steps (a)-(b). This rejection might be overcome: by amending the preamble and steps (u)-(v) to clarify that the "sample" of the preamble is a test sample, using that terminology consistently throughout the claims; and by amending steps (u)-(v) to clarify that the ratio values for the test sample are obtained by performing the preceding steps. For present examination, it is assumed that an amendment will be entered implementing the above suggestions or equivalents. Claim 22 is rejected similarly.

In Claim 1, the recited “comparing [ratio values] to identify the presence of said duplication, multiplication, or deletion” in step (v) is indefinite because the specification does not disclose how the test sample and training set ratio values are compared nor whether the comparison differentiates between a duplication, multiplication, or deletion (p. 17, lines 7-13). Example 1 on p. 20, lines 8-12 dislcoses the, “Each of the ratios for these normal CYP2D loci structures were treated statistically to generate… averages +/- two standard deviations or +/- three standard deviations[, which] were used to determine confidence intervals (CI)… to determine the CYP2D locus structure for unknown clinical or research sample,” and further “presence of any ratio deviations should cause concern that the CYP2D locus is altered in a given sample” (p. 20, lines 18-19). The disclosure does not clarify whether the statistical evaluation in Example 1 is required to identify the presence of a duplication, multiplication, or whether any ratio deviation is sufficient – the latter as cause for concern for locus alteration as disclosed in Example 1 quoted above. This rejection might be overcome: by amending step (v) to clarify the method of “comparing” is comparing any ratio deviation between the test sample ratio values and respective training set ratio values. For present examination, it is assumed that an amendment will be entered implementing the above suggestions or equivalents. Claims 19, 20, and 22 are rejected similarly.


Claim Interpretations
Below, unless otherwise noted, each interpretation applies similarly to all instances throughout the claims.
	The recited “sample,” e.g. claim 1, in the preamble and steps (u)-(v), steps (a)-(b) recite a “set of training samples” for which the ratio values of the sample are to be compared in steps (u)-(v) and is interpreted as an unknown or test sample for which a duplication, multiplication, or deletion of the genetic region of interest is not known.
	The recited “genetic region,” e.g. as recited in claim 1, in the preamble and steps (a)-(c), (e)-(f), (h)-(i), (k)-(l), (n)-(o), (q)-(t), is interpreted as any locus of interest of a genome (p. 11, lines 14-15), and the recited “comparison region” is interpreted as any locus of the genome different from the genetic region (p. 12, lines 24-27). 
The recited “sub-regions,” e.g. in claim 1, steps (a)-(c), (e), (h), (q)-(r), is interpreted as a set of sequence windows within a locus wherein each sub-region of the genetic region corresponds with a sub-region of the comparison region (p. 14, lines 8-11), except for variations in copy number. 
The recited “comparable,” e.g. claim 1, in step (b) recites “said genetic region is comparable to said comparison region,” “comparable” is interpreted to mean “amenable to comparison.” 
The recited “comparable,” e.g. claim 1, in step (b) recites “each of said plurality of sub-regions of said genetic region and is comparable to one of said plurality of sub-regions of said comparison region” and is interpreted to mean “corresponds.” 
The recited “comparable,” e.g. claim 1, in step (u)-(v) regarding the comparable ratio values between the test sample and training set, is interpreted to mean, “equivalently calculated.” Claims 19, 20, and 22 are interpreted similarly. 
The recited “comparing [ratio values] to identify the presence of said duplication, multiplication, or deletion,” e.g. in claim 1, in step (v), is interpreted to mean comparing and determining whether the 
For claim 1, steps (t)-(v) constrain the optional steps into optional sets of steps, (c)-(d), (e)-(g), (h)-(j), (k)-(m), (n)-(p), (q), (r), (s), and (t), each set resulting in a ratio value. Further, optional sets of steps are constrained by linked sets where the recited  “second selected” and “twice unselected” sub-regions of the genetic region (steps (h) and (j)) and sub-regions of the comparison region (steps (n) and (o)) follow the recited “first selected” and first “unselected” sub-regions of the genetic region (steps (e) and (f)) and sub-regions of the comparison region (steps (k) and (l)), such that set (h)-(j) cannot be selected without (e)-(g), and nor can (n)-(p) be selected without (k)-(m). However, (e)-(g) and (k)-(m) can be selected without (h)-(j) and (k)-(m) and the recited “first selected” is interpreted to mean “selected.” Additionally considering the above constraints on optional steps, then step (r) depends on step (q), and step (t) depends on step (r) as the recited “wherein at least one of said one selection or said another selection of step (r) is different from said one selection and said another selection of step (q)” and the recited “wherein at least one of said one selection or said another selection of step (t) is different from said one selection and said another selection of step (s)” excludes steps (r) and (t) if the respective steps (q) and (s) are not selected. Steps (r) and (t) are interpreted as selectable and optional steps conditional on the selection of the steps they refer to.


Claim Rejections - 35 USC § 112(a) -- lack of enablement and/or written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Lack of enablement
Claims 1-11 and 18-26 are rejected under 112(a) as failing to comply with the enablement requirement.  The claims read on subject matter not described in the specification so as to enable one skilled in the art to use the invention without undue experimentation.
In re Wands (MPEP 2164.01(a)) provided factors determining "undue experimentation:" (A) the quantity of experimentation necessary, (B) the amount of direction or guidance presented, (C) the presence or absence of working examples, (D) the nature of the invention, (E) the state of the prior art, (F) the relative skill of those in the art, (G) the predictability of the art, and (H) the breadth of the claims.
The above Wands factors are described below with respect to the instant claims.  Factors A-H as enumerated in the MPEP are described here but in an order facilitating the instant analysis.

Wands factor (F) and relative skill of those in the art
Regarding Wands factor (F) and relative skill of those in the art, a PHOSITA relevant to all instant claims would have had to possess graduate-level education and training followed by some years of working experience in biology and/or medicine, including familiarity with genetics, laboratory and/or 
"detecting the presence of a genetic duplication, multiplication, or deletion in a genetic region of interest of a sample" (preamble),
inherently selecting a "comparison region" (e.g. claim 1, step b),
any of the variously recited "selecting" a "sub-region" steps (e.g. claim 1, step e),
inherently selecting "at least three sets of optional steps" (e.g. claim 1, in the "wherein" clause between steps t and u),
"obtaining at least three ratio values for said sample" such that these "ratio values" inherently are selected so as to be "comparable to said... training set ratio values" (e.g. claim 1, step u), and 
"obtaining at least three ratio values for said sample" such that these "ratio values" inherently are selected so as to be "comparable to said... training set ratio values" (e.g. claim 1, step u),

Regarding (E) and the state of the prior art 
The prior art extends back to approximately the 1990s and is represented by the art instantly of record via citations in the specification, the IDS, and a form 892.  That art consists almost entirely of reports of medical research, reflecting the medical, clinical and laboratory experimental research-based nature of the prior art as evidence by Cantsilieris et al. 2013 and Zhang et al. 2009 (as cited on the attached “Notice of References Cited” form 892). 

Regarding (G) and predictability of the art 
Cantsilieris et al. 2013 (as cited on the attached “Notice of References Cited” form 892) capture the predictability of the art as:
Despite the obvious advantages in using NGS technology, there are several limitations. The major issue is that no currently available computational approaches are comprehensive. Both split read and paired end mapping approaches are unreliable in duplicated regions of the genome, and read depth method is poor at characterizing CNV breakpoints. In addition, algorithms to assist in de novo assembly will require further improvement before they can accurately map complex regions of the genome. The quest for the perfect reference genome, (which may never be possible) is further complicated by genes embedded in repeat rich regions such as SDs, and such regions are incomplete even in the latest genome reference build. For instance, a recent study by Alkan et al. found that two recent de novo assemblies were 16.2% shorter than the reference genome, with several Mb of missing sequences, including a large proportion of repeat and duplicated sequence.

Regarding (H & D) and the breadth of the claims and the nature of the invention 
At least the instant independent claims are broad in that they read on all possible genetic regions of all possible organisms (e.g. human and non-human), all possible sample types from such organisms (e.g. wild type samples, samples from mutated individuals, tumor samples, etc.), all possible sequencing methods, all possible read depth scenarios, all possible combinations of the recited sets of training ratio calculations, any possible "obtaining" or calculation of "comparable" ratios in the non-training sample, and all possible modes of inference from among the sets of input data within the scope of the claims to the required "identify the "presence of said duplication, multiplication, or deletion" (e.g. claim 1, step v), including any embodiments of the explicit and inherent decision making of claim portions (I-VI) identified above.
As an example, the claims read on significant breadth of scope in that regarding the selection of claims portion IV, the claims require choosing a combination of 3 or more among 9 recited options and regarding the selection of claims portion V, the claims read on choosing 3 or more among unspecified possible means of "obtaining" these "ratio values" so long as those values are "comparable to said... 
As another example, the object of the invention is any identification of any form of copy number variation, the recited "duplication, multiplication, or deletion" effectively reading on all possible forms of variation in copy number. The breadth of this objective then does not clearly and significantly limit the possible means of performing the objective.

Regarding (B & C) and direction or guidance and working examples presented
It can be agreed that there is guidance regarding certain portions of the claims, but this is not clear regarding other portions, as further detailed below.
It can be agreed that the following portions of independent method claims 1 and 22 are adequately supported by the guidance disclosed, including working examples.  
Regarding the recited “calculating the ratio…” sets of steps to obtain ratio values (e.g claim 1, steps (c)-(d), (e)-(g), (h)-(j), (k)-(m), (n)-(p), (q), (r), (s), and (t)), it can be agreed that the calculations can be understood and performed to provide ratio values which can be used in assessment of a duplication, multiplication, a deletion even as provided Figures 2-10 in the Drawings, Figure descriptions, and Example 1 on page 20.
In contrast, it is not clear that the record provides adequate support for claims portions (I-VI) as listed above.  These claim portions regarding decision making either are not described in any detail or are described with only limited detail and examples.     

Regarding (A) and the quantity of experimentation necessary
Considering Wands factors A-H together and given the extent of experimental variable space described above and the difficulty of performing all the likely necessary experiments to resolve unspecified aspects of the claimed embodiments and determine how to proceed to completely perform any claimed embodiment, undue experimentation is necessary.
Each of claims 1-11 and 18-26 is rejected similarly.

Lack of written description
Claims 1-11 and 18-26 are rejected under 112(a) as failing to comply with the written description requirement.  The claims read on subject matter not described in the specification so as to reasonably convey to one skilled in the art that the inventor, at the time the application was filed, had possession of the claimed invention.
For the same reasons described above as resulting in the 112(a) rejection for lack of enablement and because of the resulting rejection for lack of enablement, the claims also are here rejected for lack of written description.

Subject matter clear of the prior art
Claims 1-11 and 18-26 of the claimed invention are free of the prior art.  Close art, for example Gaedigk et al. 2011 (as cited on the attached “Notice of References Cited” form 892), does not teach the instant claims. For example, Gaedigk discloses a method of identifying copy number variations wherein quantified PCR products, akin to read depth, were obtained to compare sub-regions (e.g. exon 1 and intro 6) of a genetic region (e.g. CYP2D6 gene) normalized to a comparison region (e.g. CYP2D8 gene) (Gaedigk: p. 96, para 1-3) to identify duplications, multiplications, and deletions (Abstract) by comparing to a known reference that lacks duplications, multiplications, and deletions (Fig. 5). However, these are quantified PCR products and not average read depth values, and the instantly recited 3-9 distinct ratio values of sub-regions were not calculated for identification of the presence partial duplications, multiplications, of deletions, and it is not clear that any combinable art would have rendered the claims obvious.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial exceptions (JEs) to 101 patentability
Claims 1-11 and 18-26 are rejected under 35 U.S.C. (101) because the claimed inventions are not directed to patent eligible subject matter. After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more judicially-recognized exceptions to patentability (JEs), i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature. Below, it is not clear that any element or combination of elements in addition to the JE(s), i.e. an "additional element," either integrates the identified JE(s) into a practical application and/or is a non-conventional additional element, such that it is not clear that any claim is directed to significantly more than the identified JE(s).
MPEP § 2106 organizes JE patentability analysis into Steps: 1; 2A, 1st prong; 2A, 2nd prong; and 2B, as analyzed below. These steps encompass earlier, court-established Bilski / Mayo / Alice questions for analyzing eligibility under 101: Is a claim directed to a statutory category of invention; is a claim directed to a JE, and, if so, does the claim recite significantly more than the JE?  The following USPTO website provides further explanation as well as full citations to case law: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: Do the claims fall within a statutory category of invention (MPEP § 2106.03)?
As quoted above, 101 creates four categories of invention: process, machine, manufacture, or composition of matter.
Claim 1 and its dependent claims 2-11 and 18-21, by reciting a “computer implemented method,” are interpreted as properly falling within the 101 category of a process. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1, claims 1-11, 18-21, yes)
Claim 22 and its dependent claims 23-26, by reciting a “computer implemented method,” are interpreted as properly falling within the 101 category of a process. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1, claims 22-26, yes)

Step 2A, 1st prong: Do the claims recite an abstract idea (MPEP 2106.04.II.A.1 & .04(a))?
 Citing to case law, the MPEP summarizes examples of abstract ideas as mathematical concepts, methods of organizing human activity and mental processes (MPEP 2106.04(a)(2)). 

Mathematical concepts
Again citing to case law, the MPEP further summarizes examples of mathematical concepts as mathematical relationships, mathematical formulas or equations, and mathematical calculations (MPEP 2106.04(a)(2).I).
Claims 1 and 22 recite the following steps which are mathematical concepts: 
Each entire step (c, f, i, l, and o) of “calculating the ratio..."and each entire step, (d, g, j, m, and p) of “calculating the average..." at least recite one or more mathematical relationships, mathematical formulas or equations, and mathematical calculation (MPEP 2106.04(a)(2).I), for example in view of the recited "calculating..."
The last two steps (u-v) comparing corresponding "ratio values" between the test sample and training set to identify duplications, multiplications, or deletions are calculated by subtracting or dividing. Case law, establishing the mathematical concept JE and to which the instant claims are 
 
Mental processes
Again citing to case law, the MPEP defines the mental processes abstract idea as performed in the human mind with examples including observations, evaluations, judgments, and opinions. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform a mental process (MPEP 2106.04(a)(2).III).
Claims 1 and 22 recite the following steps which are mental processes :
The above-identified mathematical processes can be practically performed in the human mind or with pen and paper. This is because all of the steps that fall under mathematical concepts above only require dividing two numbers and averaging those numbers to obtain a ratio value, and comparing a only two sets of ratio values. Case law, establishing the mental process JE and to which the instant claims are analogized, is presented in MPEP 2106.04(a)(2).III, including examples of analogous mental process JEs. 
(Step 2A, 1st prong, abstract idea, claims 1 and 22, yes)

Step 2A, 2nd prong: Are any additional elements recited in the claims beyond the identified JEs, and, if present in the claims, do they integrate the JEs into a practical application, taking the claims as a whole (MPEP 2106.04.II.A.2 & .04(d))?
At this point in examination, it is not clear that the identified JEs are integrated into a practical application, taking the claims as a whole, according to any of the "considerations" exemplified in MPEP 2106.04(d). For example, according to the first consideration at MPEP 2106.04(d)(1), it is not yet clear in (Step 2A, 2nd prong, claims 1 and 22, no)

Step 2B: Do the claims recite non-conventional and non-generic arrangement of additional elements in addition the identified JEs (MPEP 2106.05)?
In claims 1 and 22, all elements are part of one or more identified JEs (as described above), except for elements identified here as conventional elements in addition to the above JEs, i.e. additional elements.  
The following steps are additional elements but also are conventional, as data gathering/input steps: “obtaining average read depth values of next generation sequencing data for a plurality of sub-regions of said genetic region for a set of training samples known to lack said duplication, multiplication, or deletion” and “obtaining average read depth values of said next generation sequencing data for a plurality of sub-regions of a comparison region for said set of training samples…”
	The recited steps in the preceding paragraph are data gathering activities for a claimed process and generally have been interpreted as conventional, insignificant extra-solution activity as discussed in MPEP 2106.05(g)(3). The addition of conventional, insignificant extra-solution activity does not constitute an inventive concept. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are a nominal or tangential addition to the claim including both pre-solution and post-solution activity as described in MPEP 2106.05(g). 
(Step 2B, claims 1 and 22, no)

Summary and conclusion regarding claims 1 and 22
Summing up the above 101 JE analysis of claims 1 and 22, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the 

Remaining claims
Claims 2-11 and 18-21 depending from claim 1, are interpreted as part of and/or further specifying already-identified judicial exceptions in the parent claim and do not recite or add any elements clearly in addition to the already-identified judicial exceptions. In claims 8-11, the recited "sequencing" is a product-by-process limitation, in which the process is the recited "sequencing," and the product is the resulting "average read depth values" obtained in the parent claim. As a product-by-process limitation, the recitations only limit the claim to the extent that they affect the required structure of the product, and it is not clear that one method of sequencing versus another affects the structure of the resulting data, i.e. the resulting sequence data or read depth values. Regarding product-by-process limitations in method claims, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
Claims 23-26, depending from claim 22, do not recite elements in addition to the recited judicial exceptions.

Overcoming a JE-based rejection  
Possible avenues to overcoming 101 rejections based on JEs are discussed and exemplified in the MPEP as cited above, including among the Step 2A, 2nd prong, "considerations" (MPEP 2106.04(d), .04(d)(1) & .05(a)) as well as at Step 2B (MPEP 2106.05). 
Below are highlighted and discussed just two of the example arguments as presented in more detail in the MPEP, either of which might overcome a 101 rejection:

At Step 2A, 2nd prong: consideration of improvement (MPEP 2106.04(d), .04(d)(1) & .05(a)) – A claim is not directed to a JE by virtue of integration into a practical application as demonstrated by on-the-record explanation and/or evidence of improvement to the relevant technology field. One approach to clearly placing an explanation of improvement clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope. As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results. Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments within the scope of a properly supported claim.
At Step 2B: a non-conventional additional element (MPEP 2106.05) – A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional, i.e. not well-understood and routine, as of the priority date of the instant claims, such that the claim is directed to significantly more than any identified JE.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
This is a non-final action.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 7:30 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions. Assistance from a USPTO Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.G./Examiner, Art Unit 1631   

/G STEVEN VANNI/
Primary Examiner, Art Unit 1631